Citation Nr: 0633104	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-38 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the left ankle with severe degenerative joint disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in October 2005 for further development.  


FINDING OF FACT

Avascular necrosis of the left ankle with severe degenerative 
joint disease was not manifested during the veteran's active 
duty service or for many years after service, nor is the 
veteran's disability otherwise related to service.


CONCLUSION OF LAW

Avascular necrosis of the left ankle with severe degenerative 
joint disease was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in December 2000.  In 
February 2002, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
February 2002 VCAA notice preceded the August 2002 rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the criteria used to determine disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
February 2002 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records reveal that the veteran twisted 
his left ankle in November 1967.  He was instructed to soak 
it in hot water and wear an Ace bandage.  X-rays were 
negative.  There are no further findings attributed to an 
ankle injury.  The veteran's June 1970 separation examination 
yielded normal findings in regards to the ankle.  In 
conjunction with the separation examination, the veteran 
completed a Report of Medical History.  He indicated, by 
checked box, that he did not have any swollen or painful 
joints; arthritis or rheumatism; foot trouble; bone, joint, 
or other deformity.  

The earliest post service evidence of an ankle disability is 
dated June 1989.  It consists of a correspondence from Dr. 
D.S.B. in which he states that he treated the veteran for a 
left ankle injury sustained at work earlier that month.  Dr. 
D.S.B. noted that the veteran's past history was remarkable 
for heavy alcohol use in the past.  He failed to note any 
previous injury to the veteran's ankle.  He found that the x-
ray findings were consistent with a large osteophyte off the 
anterior tibia on the lateral view with degenerative changes 
noted in the left ankle joint.  

The veteran underwent a VA examination in April 2002.  The 
clinician noted that the veteran had sprained his ankle in 
service and then apparently did well for 25-30 years before 
sustaining an injury at work.  Prior to the work injury, 
there had been no history of recurrent ankle sprains.  At the 
examination, the veteran complained of daily pain in his 
ankle.  He also complained of weakness with difficulty in 
mobility and stiffness especially upon rising.  He had 
fatigability to muscles, and lack of endurance.  He stated 
that he uses Ibuprofen for pain relief.  Cold and damp 
weather exacerbate the veteran's symptoms.  He was 
independent with the activities of daily living.  He had 
significant difficulty descending stairs and a somewhat 
difficult time ascending stairs.  He utilized a plastic-
molded brace to the left ankle and a straight cane.  The 
veteran's past medical history was negative for any prior 
ankle surgery.  There was no history of dislocation and there 
was no evidence of inflammatory arthritis. The clinician 
noted the veteran's previous radiographs that revealed 
avascular necrosis of the talus and severe degenerative joint 
disease.

The clinician found that the veteran's current disability is 
not as likely as not related to his service connected injury.  
She based her opinion on the fact that the veteran's in 
service injury was mild and the fact that he did not have any 
difficulty with his ankle for many years after the injury.  

In May 2003, the veteran's private physician (Dr. D.S.B.) 
submitted a one line correspondence that read in toto, "[The 
veteran] had a preexisting injury to his left ankle."  

The veteran testified at an April 2005 Travel Board hearing.  
He testified that as a result of his in service injury, he 
was placed on light duty.  It was quite some time before the 
swelling went away; and it always remained kind of sore.  
Soon after he was discharged from service, the ankle began 
swelling again and would cause him pain.  As the years went 
on, the ankle started giving out.  He stated that he just 
dealt with the pain and figured it to be simply a sore ankle.  
After he injured his ankle at work in 1989, he sought 
treatment (from Dr. D.S.B.).  Dr. D.S.B. told him that he had 
preexisting injury and that the bone in the veteran's ankle 
was dead.  
  
The veteran underwent another VA orthopedic examination in 
June 2006.  He stated that he has had problems with his left 
ankle ever since the in service injury.  Though his ankle 
problems were not totally disabling, they were somewhat 
bothersome throughout the years.  He stated that he grinned 
and bore it until he sustained the injury at work (in 1989).  
He acknowledged that he sought no medical treatment for his 
ankle from 1967 to 1989.  He complained that since 1989, his 
ankle problems have significantly worsened and caused 
increased problems and limitations.  The left ankle pain is 
described as severe.  He also reported 2-3 flare-ups per 
month, each lasting up to two days.  During a flare-up, he 
has increased pain and increased limitation of motion.  

Upon examination, the veteran walked with a significant limp 
and he used a cane.  The left ankle showed swelling.  There 
was no abnormality of color.  There was a deformity of 10 
degrees of ambulation of the OS calcis relationship to the 
long axis of the tibia fibula.  Palpation of the ankle 
elicits normal temperature.  There was some crepitus, 
swelling, and pain.  

The clinician opined that the veteran's avascular necrosis 
was not as likely as not related to his in service injury in 
1967.  In addition to acknowledging the 22 year gap between 
his in service injury and post service treatment, the 
clinician also noted that for an ankle injury to have led to 
avascular necrosis, it is typical that a fracture/dislocation 
occur to injure the blood vessels.  This type of injury could 
interfere with blood circulation of the bone and lead to a 
trauma related avascular necrosis.  However, the veteran's 
history was not consistent with any major trauma that could 
have led to avascular necrosis.  

Finally, the clinician noted that the two most common causes 
of nontraumatic avascular necrosis are excess alcohol use (to 
which the veteran has admitted a past history) and 
corticosteroid use.  In people who drink an excessive amount 
of alcohol, fatty substances may block the blood vessels, 
causing a decreased blood supply and resultant avascular 
necrosis.  

Analysis

The Board once again notes that the service medical records 
provide no evidence of a chronic left ankle disability.  He 
sustained a mild sprain in November 1967.  There are no 
further findings throughout the remainder of service (almost 
three more years).  The separation examination yielded normal 
findings and the veteran himself acknowledged in a Report of 
Medical History that he did not have any swollen or painful 
joints; arthritis or rheumatism; foot trouble; or bone, 
joint, or other deformity.  

Although the veteran testified that the ankle remained sore 
after his discharge from service, the lack of any post-
service medical records until June 1989 is probative to the 
issue of chronic disability.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board acknowledges Dr. D.S.B.'s May 2003 correspondence 
in which he states that the veteran "had a preexisting 
injury to his left ankle."  The Board notes that there is no 
evidence in Dr. D.S.B.'s treatment notes that reflect an 
earlier injury.  Nonetheless, the fact that the veteran 
sustained an earlier injury is not in dispute.  Clearly the 
veteran did sustain a mild sprain in November 1967.  Dr. 
D.S.B.'s correspondence only acknowledges a prior injury; it 
does not provide an opinion regarding whether that injury 
caused the veteran's current post service disability.   

The only medical opinions that speak to the issue of a 
possible nexus between the veteran's in service injury and 
his current disability (VA opinions dated April 2002 and June 
2006, based on a thorough review of all of the evidence of 
record) weigh against any such nexus.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for avascular necrosis of the 
left ankle with severe degenerative joint disease must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).





ORDER

Service connection for avascular necrosis of the left ankle 
with severe degenerative joint disease is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


